Citation Nr: 0028717	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for burn scars of 
the right leg, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for burn scars of 
the left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran was originally scheduled for a hearing to be held 
at the RO in May 1999.  Because of scheduling conflicts, the 
veteran's hearing was rescheduled for June 17, 1999.  A 
notation on the May 1999 scheduling letter reflects that the 
June 1999 hearing was canceled.  Accordingly, the Board will 
adjudicate the veteran's claim based on the information in 
the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's burn scars of the right leg are manifested 
by an area of 2 x 4 inches that is dark colored on the 
anterior middle leg with a 1.5 inch in diameter superficial 
scar near the back of the right upper leg.  There is no 
functional limitation attributable to the scars.

3.  The veteran's burn scars of the left leg are manifested 
by an area approximately 2.5 x 4 inches at the anterior 
middle leg that was dark compared to the skin.  There was 
another area of 4 x 2 inches of pale-looking skin grafted 
area near the upper medial part.  There is no functional 
limitation attributable to the scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for burn scars of the right leg have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.118, Diagnostic Codes 7801, 7805 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for burn scars of the left leg have not been met.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.118, Diagnostic Codes 7801, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records (SMRs) 
reflects that he suffered second and third degree burns of 
both of his lower extremities in July 1945.  He underwent 
several months of treatment, to include skin grafts.  The 
veteran was granted service connection for scars of the legs 
in January 1946 and assigned a 50 percent rating for the 
residuals.

In a rating decision dated in April 1960, the RO amended the 
veteran's disability rating to reflect separate 20 percent 
ratings for each leg.  The combined rating was 40 percent 
plus bilateral factor.  This rating has remained in effect 
until the present.

The veteran submitted his claim for increased evaluations in 
August 1998.  He stated that he felt that his disabilities 
had increased in severity but did not provide any specifics 
in that regard.

The veteran was afforded a VA dermatology examination in 
September 1998.  The examiner noted the history of the 
veteran's burns.  Upon physical examination, the veteran had 
normal heel-toe gait with good posture.  Objectively, there 
was an area on the left leg that measured approximately 2.5 x 
4 inches at the anterior middle leg that was dark compared to 
the skin.  There was another area of 4 x 2 inches of pale-
looking skin grafted area near the upper medial part.  The 
right leg had a dark colored area of 2 x 4 inches on the 
anterior middle leg with a 1.5 inch in diameter superficial 
scar near the back of the right upper leg.  The skin felt 
warm and sensation appeared to be dull.  Joint movements were 
maintained.  There was no tenderness but the skin and skin 
graft areas appeared to be adherent to the deeper tissue.  
The texture was smooth.  There was no elevation or depression 
of the scars.  There was an area of induration.  The examiner 
stated that there was no limitation of function of either the 
ankles or knees.  Seven color slides were included with the 
report.  The slides depicted views that showed the residual 
burn scars on each leg as well as the skin graft sites on his 
thighs.  The diagnosis was residuals of deep burns, probably 
third degree, of the right and left leg.

The veteran's representative submitted a statement in July 
1999 requesting an extension of time prior to filing a VA 
Form 646.  The statement indicated that the veteran was 
collecting medical evidence in support of his claim and was 
to see a specialist in August 1999.  However, neither the 
veteran or his representative provided any further medical 
evidence in support of the appellant's claims.  The 
representative submitted a VA Form 646 in September 1999 and 
made no mention of any outstanding medical evidence that was 
pertinent to the issues on appeal.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for his burn scars of his 
right and left legs are plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the veteran's burn scars have been rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 for disabilities 
involving third degree burns.  Under DC 7801, a 20 percent 
rating is applicable for scars of third degree burns that 
involve an area or areas exceeding 12 square inches (77.4 
centimeters (cm)2).  A 30 percent rating is warranted where 
there is a scar area or areas exceeding one-half square foot 
(0.05 meters (m)2).  

In this case the veteran's scar areas do not satisfy the 
necessary criteria for a 30 percent rating for either leg.  
The September 1998 VA examination report reflected areas of 
2.5 x 4 inches and 4 x 2 inches on the left leg.  These 
findings result in a total of 18 square inches of area 
covered by scars.  While this exceeds the 12 square inch 
criteria for a 20 percent rating, it does not satisfy the 
criteria of 36 square inches required for a 30 percent rating 
and more nearly approximates the criteria for the existing 20 
percent rating.

The same analysis applies to the veteran's right leg 
disability.  The examination results reported areas that 
equaled approximately 10 square inches.  As noted above this 
does not even satisfy the criteria for a 20 percent rating 
under DC 7801.  However, the findings more closely 
approximately the criteria for the 20 percent rating and thus 
support the veteran's current disability rating for his right 
leg.  

The Board has also considered the veteran's disabilities 
under DC 7805 which provides that scars should be rated on 
limitation of function of part affected.  38 C.F.R. § 4.118.  
However, there is no evidence to show that the veteran's burn 
scars cause any limitation of function for either leg.  The 
VA examination report specifically noted that there was no 
functional limitation of either knee or ankle.  Therefore, 
there is no basis to assign an increased rating under DC 
7805.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased ratings for the veteran's burn scar 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Entitlement to an increased evaluation for burn scars of the 
right leg is denied.

Entitlement to an increased evaluation for burn scars of the 
left leg is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

